This is an appeal from the refusal by Judge J.M. Smither, of the Twelfth Judicial District, to grant the writ of habeas corpus. An appeal will not lie from such refusal. Ex parte *Page 385 
Strong, 34 Tex.Crim. Rep.; White's Ann. Code Crim. Proc., sec. 109. If this was intended as an original application to this court, it does not so appear from the record. It is not addressed to us, but to said district judge, and the final order contains notice of appeal to this court. If it was an original application it does not occur to us to be in such shape as to authorize the granting of the writ. The case is accordingly dismissed.
Dismissed.